DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 09/08/21 is acknowledged.  The traversal is persuasive.  Therefore, claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Altounian (US 9,414,899) in view of Jurson (US 2011/0021983) and Yoon et al. (US 2015/0305671).
Regarding claim 1, Altounian discloses a method of dispensing a substance to an intended user, the method comprising: dispensing a substance/fluid from a reservoir (inside a portable supply unit, Figs. 14 & 17a-20) to a mouth of the intended user (via to conduit 104/106 and a mouthpiece 12 in Fig. 15); 
receiving an input (by sensing a moisture content of a mouth) from an environmental sensor 511; determining, based on the received input from the environmental sensor (the moisture sensor 511 that senses a moisture content of the mouth and outputs a single indicative of the moisture content sense, col. 13, lines 30-37). It is noted that the moisture sensor 511 being integral with the mouthpiece 12, col. 13, lines 
Altounian does not disclose a method of: 
receiving an input from a biometric sensor; determining, based on the received input from the biometric sensor, whether an intended user's unique biometric attribute is detected by the biometric sensor, 
receiving an input from a capacitive sensor array of the mouthpiece; determining, based on the received input from the capacitive sensor array, whether an intended user's unique dentition is positioned within a recess of the mouthpiece; and 
in response to determining that the intended user's unique biometric attribute is detected by the biometric sensor.  
Jurson discloses a device and method of dispensing a substance to an intended user comprising: 
a housing 100; a biometric sensor 114/202 coupled to the housing.  The method comprising: receiving an input (i.e. by recording/scanning a fingerprint) from a biometric sensor 114/202; determining, based on the received input (the recorded finger print by scanning) from the biometric sensor 114/202, whether an intended user's unique biometric attribute (an authenticated patient) is detected by the biometric sensor 114/202, para [0025-0028, 0030-0031, and 0035-0036].  For example: the finger print scanning is generally the acquisition and recognition of a person’s fingerprint characteristic for verification purpose. This allows the recognition of the patient through quantifiable characteristic that verify the patient’s identity.  Jurson further discloses if the fingerprint match is successful, the processor will send a signal to a release mechanism/delivery device (a pump) corresponding to the device to subsequently release medicament from a vial or container to the patient, para [0016].  In other words, Jurson discloses a method of dispensing a substance from a reservoir to a mouth of the intended user in response to determining that the intended user’s unique biometric attribute (fingerprint) is detected by the biometric sensor.
Since Altounian and Jurson are both from the same field of endeavor (i.e. dispensing a fluid substance to intended user), the purpose disclosed by Jurson would have been recognized in the pertinent art of Altounian.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Altounian with including a biometric sensor coupled to 
Note: Altounian in view of Jurson comprising: the biometric sensor (of Jurson) being coupled (via a wire) to the housing 508 in Altounian. 
Altounian (or Altounian in view of Jurson) does not disclose that receiving an input from a capacitive sensor array of the mouthpiece; determining, based on the received input from the capacitive sensor array, whether an intended user's unique dentition is positioned within a recess of the mouthpiece.
Yoon discloses a mouthpiece device and method comprising: a capacitive sensor array 109/609 located within the mouthpiece 103; a method comprising: receiving an input (by sensing force/pressure level, para [0042-0043]) from a capacitive sensor array 109/609 of the mouthpiece 103; 
Yoon discloses a method of determining, based on the received input (based on the sensed force levels) from the capacitive sensor array 109, whether an intended user’s unique (teeth of a user) is positioned within a recess of the mouthpiece.  Yoon states that a retainer/mouthpiece is used to adjust and/or maintain alignment of teeth...; the pressure and/or temperature sensors can be used to monitor how long the retainer/mouthpiece has been worn, para [0042].  In other words, based on the received input from force/pressure/temperature level, the pressure and/or temperature sensors can determining whether the teeth is positioned within a recess of the retainer.  Yoon further discloses that the pressure and/or temperature can be used to monitor when the retainer can be removed based upon sensed force levels, para [0042]. A person skilled in the art would recognize that when the retainer being positioned within the retainer/mouthpiece, the pressure sensor (and/or temperature sensor) can be detected when the sensed force level(s) (when the teeth inside the retainer) that is/are greater than the sensed force level of removing the retainer.  For example: assuming the sensed force level (when the retainer is removed, as A (or a determined force level A), if the sensed force levels are > (above) a determined force level A, then the retainer is positioned in the mouth. In other words, the sensed force level of the pressure sensor 109 can determine whether the user is wearing the mouthpiece or the teeth of the user is positioned within a recess of the retainer.  Oppositely, if the sensed force levels are < (below) a determined force level A, then the retainer being removed (or the teeth is not positioned within the retainer). 
Yoon also discloses an environmental sensor such as: pH sensor, temperature sensor or inertia sensor to monitor motion and/or orientation of the wearer, para [0018].  In other words, the environmental sensor can be detected if the mouthpiece is positioned within the user’s mouth via monitoring motion and orientation of the wear.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Altounian (or Altounian in view of Jurson) with providing a capacitive sensor array positioned within a mouthpiece; wherein receiving an input form the capacitive sensor array of the mouth piece; and determining, based on the received input from the capacitive sensor array, as taught by Yoon, in order to measure a force/load applied on the sensor and to determine an intended user's unique dentition (teeth) being wore the mouthpiece.  Therefore, at that point, a user can determine that the intended user’s unique dentition, i.e. one or more teeth, positioned within a recess of the mouthpiece. 
Note: as mentioned above, Altounian discloses the environmental sensor, i.e. moisture sensor to detect the mouthpiece located within the user’s mouth.  In case Applicant disagrees with Examiner above the statement above, the prior art Yoon also discloses the environmental sensor, i.e. pH sensor, temperature sensor, or inertia sensor to monitor motion and/or orientation of the wearer, para [0018]; a temperature sensor is used to provide an indication of whether a user is wearing the mouth guard, para [0030]. In other words, the environmental sensor can be detected if the mouthpiece is positioned within the user’s mouth via monitoring motion and orientation of the wear.  Therefore, a person skilled in the art would recognize that the mouthpiece device in Altounian (or Altounian in view of Jurson device) can be included an environmental sensor, i.e. pH sensor, temperature sensor, or inertia sensor, as taught by Yoon, to monitor motion and/or orientation of the wearer, or to detected if the mouthpiece being positioned within the user’s mouth.

Regarding claim 2, Jurson discloses wherein the received input (by scanning a fingerprint) from the biometric sensor is representative of a fingerprint model of the intended user, Figs. 1-2.  
Regarding claim 3, Jurson further discloses that wherein the determining whether the intended user's unique biometric attribute (fingerprint) is detected by the biometric sensor 114/202 includes comparing (to match a fingerprints that previously stored in a memory of the control unit) a fingerprint model associated with the input (by scanning a fingerprint) received from the biometric sensor 114/202 to a predetermined fingerprint model associated with the intended user's unique biometric attribute, para [0028-0031, 0036].  
Regarding claim 4, as discussed in the claim 1 above, Altounian in view of Jurson (or Altounian in view of Jurson and Yoon), wherein the dispensing a substance further comprises dispensing the substance from the reservoir to the mouth of the intended user in response to determining that the mouthpiece is positioned within the user's mouth.  
Regarding claim 5, as discussed in the claim 1 above, Altounian in view of Jurson (or Altounian in view of Jurson and Yoon) discloses that wherein the dispensing a substance further comprises dispensing the substance from the reservoir to the mouth of the intended user in response to determining (via the environmental sensor, i.e., moisture sensor, as mentioned in Altounian; or the environmental sensor, i.e., temperature sensor, pH sensor or inertia sensor, as mentioned in Yoon) that the intended user's unique dentition (teeth) is positioned within the recess of the mouthpiece.  
Regarding claim 6, Jurson discloses that further comprising registering/scanning, based on the received input (from fingerprint) from the biometric sensor 114/202, the intended user to a housing 508 of the portable unit device 508 coupled to the biometric sensor (via wire 116/206).  A person skilled in the art would recognize that the biometric sensor (as modified by Jurson) being coupled to a housing of the portable unit device 508 of Altounian via wire.
Regarding claim 7, Jurson discloses that further comprising storing the received input from the biometric sensor in memory coupled to the housing, para [0030].  
Regarding claim 8, Jurson discloses that wherein the receiving an input (from scanning a fingerprint) from the biometric sensor 114/202 includes receiving a plurality of inputs to define a range of acceptable matches (finger print scanning is generally the acquisition and recognition of a person’s finger characteristics for verification purpose.  This allows the recognition of the patient through quantifiable characters that verify that patient’s identity, para [0036]; the fingerprint sensor scans the patient's fingerprint and records its characteristics. Various characteristics of the fingerprint, such as whorls, arches, and loops may be recorded along with the patterns of ridges, furrows, and minutiae--the type of information and the amount of information recorded may depend on the scanning technology or algorithm used. This information may then be processed or stored into memory as an image or as an encoded computer algorithm to be compared with other fingerprint samples..., para [0051]) associated with the intended user's unique biometric attribute contacting the housing.  A person skilled in the art would recognize that in order to compare with other finger print samples by using encoding computer algorithm, the computer algorithm defines plurality of inputs from fingerprint in an acceptable range to match with the stored fingerprint from authentic person (the intended user’s unique biometric attribute).
Regarding claim 9, Yoon discloses that further comprising registering (measuring, monitoring and analyzing), based on the received input (sensed force level) from the capacitive sensor array 109/609, the intended user to the mouthpiece.  
Regarding claim 10, Yoon further discloses a method of receiving an input (sensed force/pressure level) from the capacitive sensor arrays 109/609.  Yoon discloses that that the capacitance of the pressure sensor is to be correlated to the applied force (or the sensed force level), para [0019]; the capacitance change is proportional to the applied pressure and thus the bruxing level (or bite down level), para [0024].  Yoon further discloses that pressure and/or temperature sensors can be used to monitor how long the retainer/mouthpiece has been worn and/or when the retainer can be removed based upon sensed force levels; pressure and/or inertia sensors can provide information regarding movement of the retainer while in use, para [0042].  Assuming the sensed force pressure level (when the retainer is removed, as stated in para [0042]) = A (or a determined force level A), if the sensed force levels are > (above) a determined force level A, then the retainer is positioned in the mouth. In other words, the sensed force level of the pressure sensor 109 can determine whether the user is wearing the mouthpiece or the teeth of the user is positioned within a recess of the retainer.  Oppositely, if the sensed force levels are < (below) a determined force level A, then the retainer being removed (or the teeth is not positioned within the retainer). Therefore, a person skilled in the art would recognize that when the teeth is positioned within the mouthpiece, the sensed force level is to be higher than the sensed force level of the mouthpiece being removed from the mouth.  Therefore, Yoon discloses the method of receiving a plurality of inputs (if above predetermined sensed force 
In addition, the limitation “to define a range of acceptable matches associated with the intended user’s unique dentition being positioned within the recess of the mouthpiece” is a functional limitation and only requires to perform of a function.  In this case, Yoon also discloses a method of receiving a plurality of inputs (sensed pressure levels are whether below or exceed predefined threshold level), in para [0036] to determine bruxing occurs during sleep.  However, a person skilled in the art would recognize that if the sensed pressure levels are above predefined threshold level (define a range of acceptable matches associated with teeth located inside the mouthpiece).  In other words, the plurality of inputs (sensed pressures levels are above predefined threshold level), are capable of defining that the teeth is positioned within the recess in the mouthpiece. 
Regarding claim 11, as discussed in claim 1 above, Altounian (or Altounian in view of Jurson and Yoon) discloses that wherein the dispensing the substance from the reservoir to the mouth of the intended user includes dispensing the substance from the reservoir to the mouth of the intended user automatically in response to determining that the intended user's unique biometric attribute is detected by the biometric sensor.  
Regarding claim 12, Altounian discloses a method of dispensing a substance to an intended user, the method comprising:
at least one wall of a housing 508 defining a cavity sized and shaped to receive at least a portion of a reservoir 560, Figs. 14, 17a-20b, the housing sized and shaped for handheld use (e.g. the device 508 is a portable unit and can be adapted to be carried by a user, see abstract.  Therefore, the housing of the device 508 is sized and shaped small enough for handheld use); 
a mouthpiece 12/502 coupled to the housing 508;
dispensing, by a pump 562 coupled to a mouthpiece 12/502, Figs. 14-15, a substance from the reservoir 560 to a mouth of the intended user.
Altounian does not disclose a method of: 
receiving an input from a biometric sensor coupled to at least one wall of a housing; determining, based on the received input from the biometric sensor, whether an intended user's unique biometric attribute is detected by the biometric sensor;

in response to determining that the intended user's unique biometric attribute is detected by the biometric sensor.  
Jurson further discloses that: determining, based on the received input (the recorded finger print) from the biometric sensor 114/202, whether an intended user's unique biometric attribute (an authenticated patient) is detected by the biometric sensor 114/202, para [0025-0028, 0030-0031, and 0035-0036].  For example: the finger print scanning is generally the acquisition and recognition of a person’s fingerprint characteristic for verification purpose. This allows the recognition of the patient through quantifiable characteristic that verify the patient’s identity. Jurson further discloses if the fingerprint match is successful, the processor will send a signal to a release mechanism/delivery device (a pump) corresponding to the device to subsequently release medicament from a vial or container to the patient, para [0016].  In other words, Jurson discloses a method of dispensing a substance from a reservoir to a mouth of the intended user in response to determining that the intended user’s unique biometric attribute (fingerprint) is detected by the biometric sensor.
Since Altounian and Jurson are both from the same field of endeavor (i.e. dispensing a fluid substance to intended user), the purpose disclosed by Jurson would have been recognized in the pertinent art of Altounian.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Altounian with including a biometric sensor coupled to a housing of a device; receiving an input form the biometric sensor; determining, based on the received input/finger print from the biometric sensor, whether an intended user's unique biometric attribute is detected by the biometric sensor, and dispensing a substance from a reservoir to a mouth of the intended user in response to determining that the intended user’s unique biometric attribute (fingerprint) is detected by the biometric sensor, as taught by Jurson, in order to use in patient controlled with correct amount of fluid (or therapeutic, if needed in certain treatment) and the use of biometric technology to authenticate patients. The use of a finger print scan prevents the unauthorized use of the device because it requires authentication of the patient in a way that cannot be easily copied or recorded like other authentication means, para [0018].
Note: Altounian in view of Jurson comprising: the biometric sensor (of Jurson) being coupled to the housing 508 in Altounian via wire 116/206 (as modified by Jurson). 
Altounian in view of Jurson does not disclose that: receiving an input from a dentition sensing element of a mouthpiece, the mouthpiece coupled to the housing; determining, based on the received input from the dentition sensing element, whether an intended user's unique dentition is positioned within a recess of the mouthpiece; the mouthpiece coupled to the housing.
Yoon discloses a mouthpiece device and method comprising: a capacitive sensor array 109/609 located within the mouthpiece 103; a method comprising: receiving an input (by sensing force/pressure level, para [0042-0043]) from a capacitive sensor array 109/609 of the mouthpiece 103; 
Yoon discloses a method of determining, based on the received input (based on the sensed force levels) from the capacitive sensor array 109, whether an intended user’s unique (teeth of a user) is positioned within a recess of the mouthpiece.  Yoon states that a retainer/mouthpiece is used to adjust and/or maintain alignment of teeth...; the pressure and/or temperature sensors can be used to monitor how long the retainer/mouthpiece has been worn, para [0042].  In other words, based on the received input from force/pressure/temperature level, the pressure and/or temperature sensors can determining whether the teeth is positioned within a recess of the retainer.  Yoon further discloses that the pressure and/or temperature can be used to monitor when the retainer can be removed based upon sensed force levels, para [0042]. A person skilled in the art would recognize that when the retainer being positioned within the retainer/mouthpiece, the pressure sensor (and/or temperature sensor) can be detected when the sensed force level(s) (when the teeth inside the retainer) that is/are greater than the sensed force level of removing the retainer.  For example: assuming the sensed force level (when the retainer is removed, as stated in para [0042]) = A (or a determined force level A), if the sensed force levels are > (above) a determined force level A, then the retainer is positioned in the mouth. In other words, the sensed force level of the pressure sensor 109 can determine whether the user is wearing the mouthpiece or the teeth of the user is positioned within a recess of the retainer.  Oppositely, if the sensed force levels are < (below) a determined force level A, then the retainer being removed (or the teeth is not positioned within the retainer). 
Yoon also discloses an environmental sensor such as: pH sensor, temperature sensor or inertia sensor to monitor motion and/or orientation of the wearer, para [0018].  In other words, the environmental 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Altounian (or Altounian in view of Jurson) with providing a capacitive sensor array positioned within a mouthpiece; wherein receiving an input form the capacitive sensor array of the mouth piece; and determining, based on the received input from the capacitive sensor array, as taught by Yoon, in order to measure a force/load applied on the sensor and to determine an intended user's unique dentition (teeth) being wore the mouthpiece.  Therefore, at that point, a user can determine that the intended user’s unique dentition, i.e. one or more teeth, positioned within a recess of the mouthpiece. 
Regarding claim 13, Altounian discloses that receiving an input (by sensing a moisture content of a mouth) from an environmental sensor 511; determining, based on the received input from the environmental sensor (the moisture sensor 511 that senses a moisture content of the mouth and outputs a single indicative of the moisture content sense, col. 13, lines 30-37). It is noted that the moisture sensor 511 being integral with the mouthpiece 12.  In order to sense a moisture content of the mouth, the mouthpiece 12 must positioned within a user's mouth.
Note: as mentioned above, Altounian discloses the environmental sensor, i.e. moisture sensor to detect the mouthpiece located within the user’s mouth.  In case Applicant disagrees with Examiner above the statement above, the prior art Yoon also discloses the environmental sensor, i.e. pH sensor, temperature sensor, or inertia sensor to monitor motion and/or orientation of the wearer, para [0018]; a temperature sensor is used to provide an indication of whether a user is wearing the mouth guard, para [0030]. In other words, the environmental sensor can be detected if the mouthpiece is positioned within the user’s mouth via monitoring motion and orientation of the wear.  Therefore, a person skilled in the art would recognize that the mouthpiece device in Altounian (or Altounian in view of Jurson device) can be included an environmental sensor, i.e. pH sensor, temperature sensor, or inertia sensor, as taught by Yoon, to monitor motion and/or orientation of the wearer, or to detected if the mouthpiece being positioned within the user’s mouth.
Regarding claim 14, Altounian in view of Jurson and Yoon discloses that wherein the dispensing a substance further comprises dispensing the substance from the reservoir to the mouth of the intended user in response to determining that the mouthpiece is positioned within the user's mouth.  
Regarding claim 15, Altounian in view of Jurson and Yoon discloses that wherein the dispensing a substance further comprises dispensing the substance from the reservoir to the mouth of the intended user in response to determining that the intended user's unique dentition is positioned within the recess of the mouthpiece. 
Regarding claim 16, Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  Jurson discloses a method of registering (recording a finger print), based on the received input from the biometric sensor, the intended user to the housing; and storing the received input from the biometric sensor in memory coupled to the housing, para [0028].  
Regarding claim 18, Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  Yoon discloses that further comprising registering (measuring, monitoring and analyzing), based on the received input (sensed force level) from the capacitive sensor array 109/609, the intended user to the mouthpiece.  
Regarding claim 19, Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above. Yoon discloses that the dentition sensing element comprises a capacitive sensor array 109/609. 
Regarding claim 20, Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  Jurson discloses that the finger print match is successful, the processor will send a signal to a release mechanism/delivery device (a pump) corresponding to the device to subsequently release medication/fluid, para [0016].  Therefore, Altounian in view of Jurson and Yoon discloses that wherein the dispensing the substance from the reservoir to the mouth of the intended user includes dispensing the substance from the reservoir to the mouth of the intended user automatically in response to determining that the intended user's unique biometric attribute is detected by the biometric sensor.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Altounian (US 9,414,899) in view of Jurson (US 2011/0021983) and Yoon et al. (US 2015/0305671) and further in view of Kamiya et al. (US 5,040,223).
Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  As discussed in the claim 8 above that Jurson discloses a concept of encoding computer 
In case, Applicant disagrees with Examiner in the rejection of claim 8 above.  The claim 8 is alternatively being rejected as follow: 
Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  Assuming that Jurson does not disclose a method of defining a range of acceptable matches associated with fingerprint of an authentic person (intended user’s unique biometric attribute).
Kamiya discloses a method of fingerprint verification comprising: receiving an input fingerprint from a biometric sensor is compared with a previously registered fingerprint; wherein the receiving the input fingerprint includes receiving a plurality of inputs (e.g. first, second and third image memory sections 31, 32 & 33 of the fingerprint) to define a range of acceptable matches (high over all verification rate, or optimum matching, i.e. maximum correlation, or based on judgment whether the degree of correlation within a first range, second range or third range, col. 3, line 22-col. 4,line 59) associated with the fingerprint (the intended user’s unique biometric attribute), also see col. 6, line 38-col. 11, line 2, and claims 1-2 in Kamiya.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Altounian in view of Jurson and Yoon with providing a method of receiving plurality of inputs of the fingerprint to define a range of acceptable matches asscoised with an authentic/registered fingerprint (intended user’s unique biometric attribute), as taught by Kamiya, in order to improve of reading and verify the authentic/registered fingerprint more accurately. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Altounian (US 9,414,899) in view of Jurson (US 2011/0021983) and Yoon et al. (US 2015/0305671) and further in view of Qi et al. (US 8,454,557).
Altounian in view of Jurson and Yoon discloses all the claimed subject matter as required in the claim 12 above.  Altounian discloses that the dispensing a substance further comprises dispensing the substance from the reservoir 560 positioned within the cavity of the housing 508, and to the mouth of the 
Qi discloses a portable infusion pump 10 comprising: a housing 100 & 200; a reservoir 120; a cap 122 and/or 130. Qi further discloses a method comprising: a step of dispensing a substance further ca substance from the reservoir 120, through a cap 122/130 positioned within a cavity 116 of the housing, and to the intended user (via a tubing 147).
  Since Altounian and Qi are both from the same field of endeavor (dispensing a substance), the purpose disclosed by Qi would have been recognized in the pertinent art of Altounian.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Altounian with providing a cap being attached to a reservoir; wherein the cap positioned within a cavity of the housing; and including a method of dispensing a susbtance through a cap positioned within the cavity of the housing, as taught by Qi, in order to keep the drug in sterile condition.  
It is noted that Altounian in view of Jurson and Yoon and further in view of Qi discloses that the reservoir 120 (as shown in Qi) being covered by the cap 122 & 130; wherein the cap 122 &130 being connected to the tubing 147; wherein the tubing 147 being connected to the mouthpiece.  Therefore, Altounian in view of Jurson and Yoon and further in view of Qi discloses a step of dispensing a substance further comprises dispensing the substance from the reservoir (as modified by Qi), through a cap (as modified by Qi) positioned within the cavity of the housing, and to the mouth of the intended user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783